Exhibit 10.4

GROUND LEASE AGREEMENT

THIS GROUND LEASE AGREEMENT (this “Lease”) is made and entered into to be
effective as of the 16th day of December, 2013 (the “Effective Date”), between
Valero Refining Company-Tennessee, L.L.C., a Delaware limited liability company
(herein called “Lessor”) and Valero Partners Memphis, LLC, a Delaware limited
liability company (herein called “Lessee”).

W I T N E S S E T H:

WHEREAS, on the date hereof, Lessee has acquired from Lessor all of the truck
loading bays, additive tanks, piping, valves, gauges, cathodic protection, SCADA
equipment, instrumentation, buildings, utility connections, equipment and other
facilities and improvements, other than the land (collectively, the “Terminal
Facilities”), comprising a refined petroleum products truck rack terminal
located at 321 West Mallory Ave., Memphis, Tennessee (the “Terminal”); and

WHEREAS, Lessor has agreed to lease to Lessee and Lessee has agreed to lease
from Lessor the land on which the Terminal Facilities are located, on the terms
and conditions set forth in this Lease;

NOW, THEREFORE, for and in consideration of the premises, the mutual agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Lessor and Lessee covenant and
agree as follows:

ARTICLE 1

DEMISE AND PREMISES

1.1 Certain Defined Terms. Unless the context otherwise requires, the following
terms shall have the respective meanings set forth in this Section 1.1:

“Additional Rent” has the meaning set forth in Section 4.2.

“Applicable Law” means all applicable constitutions, laws (including common
law), treaties, statutes, orders, decrees, rules, injunctions, licenses,
permits, approvals, agreements, regulations, codes, ordinances issued by any
Governmental Authority, including applicable judicial or administrative orders,
consents, decrees, and judgments, published directives, guidelines, governmental
authorizations, requirements or other governmental restrictions which have the
force of law, and determinations by, or interpretations of any of the foregoing
by any Governmental Authority having jurisdiction over the matter in question
and binding on a given Person, whether in effect as of the date hereof or
thereafter and, in each case, as amended.

“Base Rent” has the meaning set forth in Section 4.1.

“Business Day” means any Day except for Saturday, Sunday or an official holiday
in the State of Tennessee.

“Commencement Date” has the meaning set forth in Section 3.1.



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Day” means the period of time commencing at 12:00 a.m. on one calendar day and
running until, but not including, 12:00 a.m. on the next calendar day, according
to local time where the Premises are located.

“Environmental Cleanup” has the meaning set forth in Section 10.4.

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to pollution or protection of human health, natural
resources, wildlife and the environment or workplace health or safety including
the federal Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended, 42 U.S.C. §§9601 et seq., the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. §§6901 et seq., the Clean Air Act,
as amended, 42 U.S.C. §§7401 et seq., the Federal Water Pollution Control Act,
as amended, 33 U.S.C. §§1251 et seq., the Toxic Substances Control Act, as
amended, 15 U.S.C. §§2601 et seq., the Oil Pollution Act of 1990, 33 U.S.C.
§§2701 et seq., the Safe Drinking Water Act of 1974, as amended, 42 U.S.C.
§§300f et seq., the Hazardous Materials Transportation Act of 1994, as amended,
49 U.S.C. §§ 5101 et seq., and other environmental conservation and protection
laws and the Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et
seq, and the regulations promulgated pursuant thereto, and any state or local
counterparts, each as amended from time to time.

“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.

“Expense Reimbursement” has the meaning set forth in Section 4.2.

“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.

“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid, or any combination thereof, that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including any hazardous
substance as defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, and including asbestos and
lead-containing paints or coatings, and (b) petroleum, oil, gasoline, natural
gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel, and other refined
petroleum hydrocarbons.

 

2



--------------------------------------------------------------------------------

“Interest Rate” means an annual rate (based on a 360-day year) equal to the
lesser of (i) two percent (2%) over the prime rate as published under “Money
Rates” in the Wall Street Journal in effect at the close of the Business Day on
which payment was due and (ii) the maximum rate permitted by Applicable Law.

“Lease Year” has the meaning set forth in Section 3.1.

“Lessee Indemnified Party(ies)” means Lessee and all other members of the
Partnership Group and their respective officers, directors, shareholders,
unitholders, members, managers, employees, agents, representatives, successors
and assigns.

“Lessee Responsible Parties” has the meaning set forth in Section 10.1.

“Lessor Indemnified Party(ies)” means Lessor and its ultimate parent company and
their Affiliates (other than members of the Partnership Group) and their
respective officers, directors, shareholders, unitholders, members, managers,
employees, agents, representatives, successors and assigns.

“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including
court costs and reasonable attorney’s and expert’s fees) of any and every kind
or character, known or unknown, fixed or contingent.

“Omnibus Agreement” means that certain Omnibus Agreement dated December 16,
2013, among Valero Energy Corporation, the Partnership, GP, Valero Partners
Operating Co. LLC, Valero Marketing and Supply Company, Valero Partners EP, LLC,
Valero Partners Lucas, LLC, Valero Partners Memphis, LLC, Valero Terminaling and
Distribution Company, The Shamrock Pipeline Corporation, Valero Plains Company
LLC, The Premcor Refining Group Inc. and The Premcor Pipeline Co., as the same
may be amended from time to time.

“Partnership” means Valero Energy Partners LP.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 16, 2013, as the
same may be amended from time to time.

“Partnership Change in Control” means Valero ceases to Control the general
partner of the Partnership.

“Permitted Exceptions” has the meaning set forth in Section 2.2.

“Partnership Group” has the meaning ascribed to such term in the Partnership
Agreement.

“Permitted Transferee” has the meaning set forth in Section 17.3.

 

3



--------------------------------------------------------------------------------

“Permitted Use” has the meaning set forth in Section 6.1.

“Permits” means all permits, licenses, franchises, authorities, consents, and
approvals, as necessary under applicable Environmental Laws for operating the
Terminal and/or the Premises.

“Person” means any individual or entity, including any partnership, corporation,
association, joint stock company, trust, joint venture, limited liability
company, unincorporated organization or Governmental Authority (or any
department, agency or political subdivision thereof).

“Premises” means those certain tracts or parcels of land located in Memphis,
Shelby County, Tennessee, more particularly described or identified on Exhibit A
attached hereto and made a part hereof for all purposes.

“Refinery” means the Refinery owned and operated by Lessor that is situated
adjacent to the Terminal.

“Refinery Site-Wide Permits” means those Permits under which Lessor, immediately
prior to the Commencement Date, operated the Refinery and the Terminal.

“Release” means any spilling, leaking, seeping, pumping, pouring, emitting,
emptying, injecting, discharging, escaping, leaching, dumping, disposing or
releasing of any Hazardous Substances into the environment (including the air,
soil, surface water, or groundwater) of any kind whatsoever, but not any offsite
disposal or treatment in accordance with Environmental Law.

“Rental” or “Rent” has the meaning set forth in Section 4.5.

“Tax Reimbursement” has the meaning set forth in Section 4.2.

“Taxes” means all federal, state and local real and personal property ad valorem
taxes, assessments, and other governmental charges, general and special,
ordinary and extraordinary, including but not limited to assessments for public
improvements or benefits assessed against the Premises, Terminal or Terminal
Facilities or the use or operation thereof during the Term, including, but not
limited to, any federal state or local income, gross receipts, withholding,
franchise, excise, sales, use, value added, recording, transfer or stamp tax,
levy, duty, charge or withholding of any kind imposed or assessed by any
Governmental Authority, together with any addition to tax, penalty, fine or
interest thereon. The term “Taxes” does not, however, include federal or state
income taxes or franchise taxes imposed on Lessor.

“Term” has the meaning set forth in Section 2.1.

Terminal Improvements” and “Material Terminal Improvements” have the meanings
set forth in Section 7.1.

“Utility Reimbursement” has the meaning set forth in Section 4.2.

“Valero” means Valero Energy Corporation.

 

4



--------------------------------------------------------------------------------

1.2 References. As used in this Lease, unless a clear contrary intention
appears: (a) the singular includes the plural and vice versa; (b) reference to
any Person includes such Person’s successors and assigns but, in the case of a
Party, only if such successors and assigns are permitted by this Lease, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) reference to any gender includes each other gender; (d) reference
to any agreement (including this Lease), document or instrument means such
agreement, document, or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
of this Lease; (e) reference to any Section means such Section of this Lease,
and references in any Section or definition to any clause means such clause of
such Section or definition; (f) “hereunder,” “hereof,” “hereto” and words of
similar import will be deemed references to this Lease as a whole and not to any
particular Section or other provision hereof or thereof; (g) “including” (and
with correlative meaning “include”) means including without limiting the
generality of any description preceding such term; and (h) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding” and “through” means “through and including.”

ARTICLE 2

DEMISE OF PREMISES

2.1 Demise of Premises and Term. Lessor, in consideration of the Rent to be paid
and of the covenants and agreements in this Lease to be performed by Lessee,
does hereby lease and demise unto Lessee, and Lessee hereby leases from Lessor,
the Premises, upon and subject to the terms, covenants and conditions set forth
in this Lease.

2.2 “Subject to” Restrictions, Etc.; Reservations. This Lease is expressly
granted by Lessor and accepted by Lessee subject to all applicable building,
zoning and other ordinances and governmental requirements affecting the Premises
and to all restrictions, covenants, encumbrances, rights-of-ways, easements,
exceptions, reservations and other matters of record encumbering or affecting
the Premises. Furthermore, subject to the rights of Lessee hereunder, Lessor
reserves the right to grant any, easements, licenses, and other similar
agreements affecting the Premises, including, without limitation, utility and
pipeline easements (collectively referred to for purposes of this paragraph as
“Easements”), provided that, (i) the Easement shall be located in a manner that
minimizes interference with the operations of Lessee at the Premises and does
not increase any operational cost or risk to Lessee, while also minimizing
construction and operational costs and risks for Lessor; and (ii) in connection
with any and all work performed and operations conducted within the Premises,
the Easement holder, including its employees, agents, invitees, contractors and
subcontractors, shall comply with Lessee’s standard safety and insurance
requirements for contractors performing similar types of work within the
Premises. All plans and specifications for an Easement holder’s improvements to
be located on the Premises shall be subject to Lessee’s prior review and
approval (such approval not to be unreasonably withheld, conditioned or delayed
so long as such improvements meet Lessee’s own standards for similar
improvements on the Premises). The matters referenced in this Section 2.2 are
the “Permitted Exceptions”.

2.3 Acceptance of Premises. Lessee acknowledges that it is familiar with the
Premises and its condition. Lessee accepts the Premises in its “AS-IS,” “WITH
ALL FAULTS” physical condition as of the Commencement Date, subject to the terms
and conditions of this Lease.

 

5



--------------------------------------------------------------------------------

LESSOR MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, OR
ARISING BY OPERATION OF LAW, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF
CONDITION, HABITABILITY, SUITABILITY, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE, AND INCLUDING WITHOUT LIMITATION, (I) THE CONDITION OR
SUFFICIENCY OF THE PREMISES FOR LESSEE’S INTENDED USE, (II) THE CONDITION OR
ZONING STATUS OF THE PREMISES, OR ANY OTHER FACT OR MATTER RELATING THERETO, OR
(III) WHETHER ANY OF THE PREMISES CONTAINS ANY SUBSTANCE OR MATERIAL WHICH IS OR
MAY BE IN VIOLATION OF ANY ENVIRONMENTAL LAW. Lessee acknowledges that, except
as may be otherwise expressly provided herein, in no event shall Lessor have any
obligation for any defects in the Premises or any limitation on its use. The
taking of possession of the Premises shall be conclusive evidence that the
Premises was in good condition at the time possession was taken.

ARTICLE 3

TERM

3.1 Term. The term of this Lease (the “Term”) shall be for 20 years commencing
on the Effective Date (the “Commencement Date”) and unless sooner terminated
pursuant to any provision hereof shall end at midnight on November 30, 2033. In
the event the aforesaid Commencement Date shall occur on a date other than the
first day of the calendar month, then the Term of this Lease shall be for the
number of full lease years plus the number of days remaining in the month in
which the Term commences. For purposes of this Lease, the term “Lease Year”
shall mean a period not to exceed twelve (12) calendar months commencing on the
Commencement Date (in the case of the first Lease Year) and January 1 in other
years, and ending on December 31 of the same year or the last day of the Term
(in the case of the last Lease Year).

ARTICLE 4

RENT

4.1 Base Rent. Lessee shall pay to Lessor annual base rent (“Base Rent”) in the
initial amount of $35,007.00 per Lease Year, payable in equal monthly
installments on or before the first day of each month in the amount of
$2,917.25. Commencing with the Lease Year that begins on January 1, 2016, Base
Rent for each Lease Year shall be equal to the product of the Base Rent payable
during the immediately preceding Lease Year multiplied times 1.015, and shall be
payable in equal monthly installments on or before the first day of each month.
If any installment of Base Rent falls due on a day that is not a Business Day,
then such installment shall be due and payable on the next day that is a
Business Day. Base Rent for any partial Lease Year and/or month at the beginning
and/or end of the Term shall be prorated based on the number of days during such
Lease Year and/or month that this Lease was in effect.

4.2 Additional Rent. Lessee will pay to Lessor, as additional rental hereunder
in the manner set forth below (the “Additional Rent”), an amount equal to
(i) the Taxes for each Lease Year during the Term (the “Tax Reimbursement”
required pursuant to Section 9.2 hereof, and (ii) the costs and expense of
utilities for the Terminal, not paid directly by Lessee as set forth in Section
5.1 hereof (the “Utility Reimbursement” and together with the Tax Reimbursement,
the “Expense Reimbursement”).

 

6



--------------------------------------------------------------------------------

  (a) Estimated Expense Reimbursement.

 

  (1) Within one-hundred twenty (120) days after the end of each calendar year
during the Term, or as soon thereafter as is reasonably practicable, Lessor will
deliver to Lessee a statement (“Statement”) setting forth for the previous Lease
Year, the Expense Reimbursement incurred by Lessor, the amounts paid by Lessee
toward the Expense Reimbursement, and the amounts remaining due from or overpaid
by Lessee. In addition, the Statement shall contain Lessor’s estimate of the
Expense Reimbursement (“Estimated Additional Rent”) for the then current Lease
Year. Any delay by Lessor in delivering any estimate or statement pursuant to
this Section 4.2(a)(1) shall not relieve Lessee of its obligations pursuant to
this Section 4.2 except that Lessee shall not be obligated to make any payments
based on such new Estimated Additional Rent until after receipt of such
Statement.

 

  (2) Commencing on the first day of the first month following the delivery to
Lessee of each Statement referred to above and on the first day of each month
thereafter until delivery to Lessee of the next such Statement, Lessee will pay
to Lessor, concurrently with the Lessee’s payments of the monthly installments
of Base Rent as provided in this Lease, one-twelfth (1/12th) of the Estimated
Additional Rent. In addition, within thirty (30) days after the date of delivery
of the Statement, Lessee will pay to Lessor the balance of the amounts, if any,
required to be paid pursuant to this Section 4.2(a) for the previous calendar
year, or if Lessee has overpaid such amount, Lessor will refund the amount of
such overpayment to Lessee, except that Lessor may (at Lessee’s option) credit
any amounts due from Lessor to Lessee against the monthly installments of Base
Rent next thereafter coming due or if in the last year of the Term, Lessor shall
refund to Lessee such excess, provided that Lessee is not in default of its
obligations under this Lease.

 

  (3) For the first Lease Year of the Term of this Lease, Lessee shall pay the
Estimated Additional Rent in the amount of $28,460.00 which is an estimate only
of Lessee’s Expense Reimbursement prorated based on a fraction the numerator of
which shall be the number of days from the Commencement Date to December 31st of
such Lease Year and the denominator of which is three hundred sixty five (365).
The Estimated Additional Rent for the Premises as set forth in this
Section 4.2(a)(3) is only an estimate, and Lessor makes no guaranty or warranty
that such estimates will be accurate.

 

7



--------------------------------------------------------------------------------

4.3 Accrual and Payment of Rent. All Rent shall be payable in immediately
available funds to an account specified in writing by Lessor from time to time,
or at Lessor’s address set forth in Section 19.12 (or at such place or places as
Lessor may from time to time direct), free from all claims, demands, set offs,
or counterclaims against Lessor of any kind or character. Any delinquent payment
(that is, any payment not made within five calendar days after the due date)
shall, in addition to any other remedy of Lessor, incur a late charge of 5%
(which late charge is intended to compensate Lessor for the cost of handling and
processing such delinquent payment and should not be considered interest) and
bear interest at the Interest Rate, such interest to be computed from and
including the date such payment was due through and including the date of the
payment; provided, however, in no event shall Lessee be obligated to pay a sum
of late charge and interest higher than the maximum rate permitted by Applicable
Law.

4.4 Independent Covenant. The obligation of Lessee to pay Rent is an independent
covenant, and no act or circumstances whatsoever, whether such act or
circumstances constitutes a breach of a covenant by Lessor or not, shall release
Lessee of the obligation to pay Rent.

4.5 Rental. Wherever the term “Rental” or “Rent” is used under the terms of this
Lease it shall be deemed to refer to the Base Rent and Additional Rent due
hereunder as well as any additional rental due hereunder unless the context
specifically states otherwise.

ARTICLE 5

UTILITIES AND FIREWATER

5.1 Utilities. All utilities shall be separately metered or charged directly to
Lessee by the provider, except for electricity that is currently jointly metered
with the Refinery. Lessee shall pay, prior to delinquency, for all water, gas,
telephone, sewage, refuse and trash collection, and other utilities and services
(other than electricity) used in or about the Premises, all maintenance charges
for utilities, and any storm sewer charges or other similar charges for
utilities imposed by any governmental entity or utility provider, together with
any taxes, penalties, surcharges or the like pertaining to Lessee’s use of the
Premises. Lessor agrees to provide Lessee with electricity necessary for
Lessee’s operation of the Terminal consistent with past practice. If Lessee’s
electrical load at the Terminal increases above historical rates, Lessor will
only be required to supply the increased load to the extent Lessor’s existing
electrical infrastructure is capable of doing so without detriment to the safe
and reliable operation of the Refinery. Lessee shall reimburse Lessor for all
electricity consumed at the Terminal, calculated in a manner mutually reasonably
agreed to by the parties, at the same rates that Lessor is required to pay its
provider, plus any taxes and other applicable fees (but without any markup by
Lessor). If Lessor’s actual cost of providing electricity materially changes or
Lessee’s use of electricity materially changes, Lessor or Lessee may request an
adjustment to the Utility Reimbursement by an appropriate amount, and the other
party will not unreasonably refuse to grant such adjustment. Lessee agrees to
reasonably cooperate with Lessor, if requested by Lessor or required by
Applicable Law or the rules of the utility provider, to cause all electricity
used at the Terminal to be separately metered or sub-metered at Lessee’s sole
cost and expense.

5.2 Firewater. Lessor agrees that Lessee shall have access to and the right to
use firewater from the Refinery’s firewater system. Such firewater shall be
available at the existing interconnect points nearest the Terminal and at any
other points hereinafter mutually agreed by the Parties. The cost and expense of
providing firewater to the Terminal shall be included as part of Additional
Rent. As further provided below, Lessor does not make, and hereby expressly

 

8



--------------------------------------------------------------------------------

disclaims, any and all representations or warranties (whether express, implied
or statutory) as to the delivery pressure or volume of firewater that may be
available to the Terminal, or as to any other aspects of any firewater services
provided hereunder, and Lessee acknowledges that there may be times when the
firewater service to the Terminal is interrupted or unavailable. Lessee agrees
that Lessor shall have access to the Terminal to operate, repair, inspect and
maintain portions of the Refinery firewater system located therein, but Lessee
acknowledges that Lessor shall have no duty to repair, maintain or inspect any
firewater lines or equipment serving the Terminal.

5.3 Disclaimers.

 

  (a) FAILURE TO ANY EXTENT TO MAKE AVAILABLE, OR ANY SLOW-DOWN, STOPPAGE OR
INTERRUPTION OF ANY UTILITIES OR FIREWATER SERVICES DESCRIBED IN THIS ARTICLE 5
RESULTING FROM ANY CAUSE WHATSOEVER (OTHER THAN LESSOR’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) SHALL NOT RENDER LESSOR LIABLE IN ANY RESPECT FOR DAMAGES,
NOR BE CONSTRUED AS AN EVICTION OF LESSEE (ACTUAL OR CONSTRUCTIVE) NOR RELIEVE
LESSEE FROM FULFILLMENT OF ANY COVENANT OR AGREEMENT HEREOF. NEITHER LESSOR NOR
ANY OF ITS LESSOR INDEMNIFIED PARTIES SHALL BE LIABLE TO LESSEE OR ANY OF THE
LESSEE INDEMNIFIED PARTIES FOR ANY LOSSES ARISING OUT OF THE PROVISION AND
DELIVERY OF (OR FAILURE TO PROVIDE AND DELIVER) ANY UTILITIES OR FIREWATER
SYSTEM, AND LESSEE HEREBY RELEASES THE LESSOR INDEMNIFIED PARTIES FROM ALL SUCH
LOSSES.

 

  (b)

LESSEE ASSUMES ALL RISKS AND LIABILITIES IN CONNECTION WITH ITS USE OF ANY
UTILITIES AND FIREWATER PROVIDED BY LESSOR PURSUANT TO THE TERMS OF THIS LEASE.
LESSEE HAS NOT MADE, DOES NOT MAKE, AND SPECIFICALLY DISCLAIMS ANY AND ALL
REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS, OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST,
PRESENT, OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO THE UTILITIES OR
FIREWATER SYSTEM SO PROVIDED INCLUDING WITHOUT LIMITATION (A) THE NATURE,
QUALITY, CHARACTER OR SUFFICIENCY OF FACILITIES AND EQUIPMENT UTILIZED TO SUPPLY
THE UTILITIES AND FIREWATER TO LESSEE; (B) THE CONDITION OF THE UTILITY AND
FIREWATER FACILITIES; (C) ANY SPECIFIC PRESSURE OR VOLUME OF FIREWATER, IT BEING
UNDERSTOOD THAT NO SUCH GUARANTEE IS PROVIDED BY LESSOR, AND THAT THERE MAY BE
TIMES WHEN THE FIREWATER SERVICE TO EITHER OR BOTH THE TERMINAL AND THE REFINERY
IS INTERRUPTED OR UNAVAILABLE, (D) THE COMPLIANCE OF OR BY THE UTILITIES OR
FIREWATER WITH ANY APPLICABLE LAWS; (E) THE MERCHANTABILITY, OR FITNESS OF THE
UTILITIES OR FIREWATER

 

9



--------------------------------------------------------------------------------

FOR A PARTICULAR PURPOSE; OR (F) ANY OTHER MATTER WITH RESPECT TO THE UTILITIES
OR FIREWATER OR THEIR RESPECTIVE DELIVERY FACILITIES COLLECTIVELY THE
“DISCLAIMED MATTERS”). LESSEE HEREBY WAIVES ANY SUCH DISCLAIMED MATTERS.
FURTHER, LESSOR MAKES NO WARRANTY OR REPRESENTATION THAT THE UTILITIES OR
FIREWATER SERVICES CONFORMS TO LESSEE’S SPECIFICATIONS OR ANY LEGAL OR INDUSTRY
STANDARDS.

ARTICLE 6

CONDUCT OF BUSINESS

6.1 Use of Premises. Lessee shall have the right to use the Premises for the
purpose of operating, maintaining, repairing and replacing the Terminal and
Terminal Facilities and for any other lawful purpose associated with the
operation and ownership of the Terminal and Terminal Facilities (the “Permitted
Use”). Lessee shall not use the Premises (or permit the Premises to be used by
or under Lessee) for any unlawful purpose. Lessee shall not use the Premises in
any manner or for any purpose which will cause the forfeiture of or will violate
any Applicable Law or in such a manner as to materially threaten or harm
Lessor’s interest in the Premises. No activities or operations performed by or
on behalf of Lessee under this Lease shall cause any interference with the
operations of Lessor at the Refinery.

6.2 Waste. Lessee shall not commit, or suffer to be committed, any waste upon
the Premises, ordinary wear and tear or damages to the extent caused by any
Lessor Indemnified Party excepted, and subject to the provisions of Article 14.

6.3 Governmental Regulations. Lessee shall, at Lessee’s sole cost and expense,
at all times comply with all Applicable Laws (including, without limitation,
requirements under Environmental Laws, zoning laws, building and fire codes, and
permitting requirements) now in force, or which may hereafter be in force,
pertaining to the Premises or the ownership, operation and maintenance of the
Terminal and Terminal Facilities, and

6.4 Refinery Site-Wide Permits. Lessee and Lessor shall use commercially
reasonable efforts to cause the applicable Governmental Authorities, to the
extent allowed by Applicable Law, to separate the Terminal and the Terminal
Facilities from the coverage of any Refinery Site-Wide Permits following the
Commencement Date in order to provide for separate Permits to be held directly
by Lessee with respect to the Terminal. To the extent that the Terminal remains
under any Refinery Site-Wide Permits or other Permits held directly by Lessor,
Lessor agrees to allow (to the extent allowed by Applicable Law) such Terminal
and/or Terminal Facilities to continue coverage under such Permits.

6.5 Security. Lessee agrees that Lessor is not required to provide any security
or security services for the Premises under the terms of this Lease, and Lessee
agrees not to, and waives any right to, make any claim against the Lessor
Indemnified Parties for any Losses (including death) which are caused by, arise
out of or in connection with, or are related to any lapse in or failure to
provide security by Lessor at the Premises.

 

10



--------------------------------------------------------------------------------

ARTICLE 7

ALTERATIONS, IMPROVEMENTS AND MAINTENANCE

7.1 Terminal Improvements. Lessee may make any alterations, additions,
improvements or other changes to the Terminal as may be necessary or useful in
connection with the Permitted Use in Lessee’s reasonable discretion
(collectively, the “Terminal Improvements”), without the prior written consent
of Lessor, provided Lessee complies with the requirements of this Lease
(including, without limitation, Section 6.3 and this Article 7) with respect
thereto. Notwithstanding the foregoing or any other provision to the contrary
contained herein, if there is a Partnership Change in Control, then Lessee shall
not be permitted to make any Material Terminal Improvements (as defined below),
without the prior written consent of Lessor, which may not be unreasonably
withheld, conditioned or delayed; provided that Lessor’s consent shall not be
required hereunder if the Terminal Improvements (i) are required by Applicable
Law, (ii) are pursuant to Section 14.2 below, or (iii) do not interfere in any
material respect with the operations of the Refinery and do not materially
increase any of Lessor’s obligations or liabilities under this Lease or any
other related agreement. For purposes of this paragraph, the term “Material
Terminal Improvements” mean any Terminal Improvements which cost in excess of
$2,000,000. If Lessor’s consent is required hereunder, Lessor shall provide
written notice to Lessee of Lessor’s acceptance or rejection of any proposed
construction or material alteration within thirty (30) days after Lessor’s
receipt of the written request for such consent and adequate written explanation
and supporting written information respecting the proposed construction or
material alteration. In no way shall Lessee act or represent to any contractor,
subcontractor, materialman, supplier or laborer that it is acting on behalf of
or as agent of Lessor with regard to any construction, maintenance, repair or
other work whatsoever on or about the Premises.

7.2 Maintenance by Lessee. Except as otherwise expressly provided below in
Article 14, Lessee shall at its sole cost, risk and expense at all times keep
the Premises, the Terminal and all Terminal Facilities in good order and repair
and make all necessary repairs thereto, structural and nonstructural, ordinary
and extraordinary, and unforeseen and foreseen. When used in this Section 7.2,
the term “repairs” shall include all necessary replacements, renewal,
alterations and additions. All repairs made by Lessee shall be at least equal in
quality and class to the original work. Lessee shall be responsible for its own
janitorial services to the Premises, at its sole cost and expense. Lessor may
(but shall not be obligated to) perform any repairs if Lessee fails to do so
(following Lessor’s notice to Lessee and Lessee’s opportunity to cure such
failure pursuant to Section 13.11(b) hereof, except in the event of an emergency
situation), in which event Lessee shall reimburse Lessor for all reasonable
costs and expenses incurred by Lessor in connection therewith.

7.3 Requirements for all Construction. In connection with any construction,
alteration, repair, maintenance, or other similar work at or about the Premises
done by or under Lessee, including any Lessee Improvements: (i) all work shall
be performed in a good and workmanlike manner, and shall comply with all
Applicable Laws; (ii) for construction or alterations requiring Lessor’s consent
as described above, all construction and material alteration work shall be
performed in accordance with plans and specifications previously approved by
Lessor, which approval shall not be unreasonably withheld, conditioned, or
delayed (provided that such plans and specifications shall be provided to Lessor
in advance for Lessor’s review even if Lessor’s approval is not required under
this Lease), and (iii) Lessee shall not permit any mechanics’,

 

11



--------------------------------------------------------------------------------

materialman’s or other liens to be filed or recorded against the Premises for
any work or materials performed for or provided to Lessee (other than a notice
of commencement or similar notice of the commencement of statutory lien rights
which is not a claim or notice of a failure to pay, and except for liens being
contested in good faith by Lessee that Lessee has bonded over or otherwise taken
appropriate steps to ensure cannot be foreclosed or otherwise enforced). Without
limiting the foregoing, Lessee agrees to indemnify and hold harmless Lessor and
the Premises from and against all claims, liens and demands (including, without
limitation, mechanic’s and materialman’s liens) by or on behalf of any party,
arising from the use, occupancy, conduct or management of or from any work or
thing whatsoever done in, on or about the Premises by Lessee or any party acting
under Lessee (other than any Lessor Indemnified Party).

7.4 Liability Disclaimer. No review or approval of plans, specifications or
other information or documentation by Lessor shall constitute a representation
or warranty by Lessor that such plans, specifications or other information or
documentation satisfy any applicable laws or other requirements or will provide
for a safe operation, and no such review or approval shall make Lessor otherwise
liable with respect thereto. Lessee shall be solely responsible for determining
whether its plans, specifications, construction and maintenance meet its needs,
satisfy applicable laws and other requirements and will provide for a safe
operation.

ARTICLE 8

ACCESS

8.1 Lessor’s Access. Lessor and Lessor’s authorized representatives, upon at
least 24 hours advance written notice to Lessee except in an emergency, shall
have the right to enter upon the Premises at all reasonable times for the
purpose of: (a) inspecting the same to determine whether the conditions and
covenants contained in this Lease are being kept and performed, (b) inspecting,
operating, repairing, or taking samples from any monitoring wells related to the
Refinery that may be located on the Premises, (c) any reasonable measures for
the safety and protection of the Premises or the Refinery or its occupants;
(d) providing any of the services Lessor has agreed to provide to Lessee under
this Lease, and/or (e) show the Premises to prospective lenders or purchasers;
provided, however, that Lessor’s entry upon and/or inspection of the Premises
shall not unreasonably interfere with Lessee’s operation of the Premises. Lessor
or its representatives shall abide by all reasonable safety requirements of
Lessee when entering the Premises.

ARTICLE 9

TAXES, ASSESSMENTS

9.1 Lessee’s Obligation to Pay. Lessee shall pay and discharge, prior to
delinquency all Taxes which are levied or assessed, and/or which become payable
during the Term upon all or any part of the Terminal, Terminal Facilities or
Lessee’s use or operation of the Terminal. Upon written request by Lessor,
Lessee shall provide Lessor evidence that Lessee has paid all Taxes within
thirty (30) days thereafter. In the event Lessee fails to pay any such taxes
before the final due date for those sums, Lessor may pay those sums to the
taxing authority and any amounts paid by Lessor shall bear interest at the
Interest Rate from the date paid by Lessor until repaid by Lessee.

 

12



--------------------------------------------------------------------------------

9.2 Manner of Payment. Lessor and Lessee shall use commercially reasonable
efforts to cause the Premises and the Terminal (including all Terminal
Facilities) to be separately assessed for purposes of Taxes as soon as
reasonably practicable following the Commencement Date (to the extent allowed by
applicable Law). During the Term, Lessee shall pay all Taxes assessed directly
against the Premises, the Terminal and the Terminal Facilities directly to the
applicable taxing authority prior to delinquency and shall promptly thereafter
provide Lessor with evidence of such payment. In the event Lessor and Lessee are
unable to cause the Premises, the Terminal and/or the Terminal Facilities to be
separately assessed as provided above, Lessee shall pay or reimburse Lessor,
upon request, for any such Taxes paid by Lessor to the applicable taxing
authorities (the “Tax Reimbursement”). The Tax Reimbursement shall be equal to
the total portion of such Taxes attributable to the Premises, Terminal and/or
the Terminal Facilities, as determined in the reasonable discretion of Lessor,
provided however, if the Premises are not rendered as a separate tax parcel the
Tax Reimbursement as to the Premises shall equal the product of the total
portion of Taxes relating to the combined land area of the Refinery and the
Premises multiplied by a fraction, the numerator of which is the actual number
of square feet of the Premises and the denominator of which is the total number
of square feet of the combined land area of the Refinery and the Premises at the
time of the assessment. The certificate issued or given by the appropriate
officials authorized or designated by applicable Law to issue or give the same
or to receive payment of such Taxes shall be prima facie evidence of the
existence, payment, nonpayment and amount of such Taxes. Lessee may contest the
validity or amount of any such Taxes or the valuation of the Premises and/or the
Terminal and the Terminal Facilities, at Lessee’s sole cost and expense, by
appropriate proceedings, diligently conducted in good faith in accordance with
applicable Law. If Lessee contests such items, then Lessor shall cooperate with
Lessee in any such contesting of the validity or amount of any such Taxes or the
valuation of the Premises and/or the Terminal and the Terminal Facilities. Taxes
for the first and last years of the Term shall be prorated between the parties
based on the portions of such years that are coincident with the applicable tax
years and for which each applicable party is responsible.

ARTICLE 10

ENVIRONMENTAL

10.1 Compliance. During the Term, Lessee shall comply with Environmental Laws
applicable to its operations and business at or on the Premises which compliance
shall include handling, storing, and disposing of all substances at, in or on
the Premises in compliance with all applicable Environmental Laws and satisfying
any and all environmental enforcement, permitting, notifications or reporting
requirements directly arising out of Lessee’s use of the Premises, as required
by Applicable Law. Without limiting the foregoing, Lessee shall not (a) use or
knowingly permit the use by or under Lessee or any vendors, equipment lessors,
invitees, licensees, carriers, contractors or subcontractors of any tier of any
of the Lessee Indemnified Parties (collectively, the “Lessee Responsible
Parties”) of the Premises for the on-site disposal of Hazardous Substances or
any other activities in violation of Environmental Laws, or (b) Release, or
knowingly allow the Release by or under Lessee or any Lessee Responsible
Parties, of any Hazardous Substances onto the Premises or adjacent lands or
waters in violation of or at concentrations that exceed those allowed by
Environmental Laws.

 

13



--------------------------------------------------------------------------------

10.2 Hazardous Substances. Lessee may not store any types or quantities of
Hazardous Substances on the Premises except for petroleum products (including
denatured ethanol and dyes and additives customarily blended with petroleum
products at truck racks) used, stored and handled in connection with the
operation of the Terminal in accordance with the Permitted Use and de minimis
quantities of other Hazardous Substances, provided that such Hazardous
Substances are used, stored, and otherwise handled in compliance with applicable
Environmental Laws.

10.3 Notices.

 

  (a) Lessee shall provide Lessor with material safety data sheets (“MSDS”) on
all Hazardous Substances brought onto and produced on the Premises.

 

  (b) Except with respect to those Hazardous Substances used, stored and
otherwise handled by Lessee in conjunction with the operation of the Terminal in
accordance with the Permitted Use and used, stored, and otherwise handled in
compliance with applicable Environmental Laws (Lessor hereby acknowledging that
certain Hazardous Substances will be used, handled and stored in the ordinary
course of operations), Lessee shall notify Lessor promptly upon the discovery by
Lessee of any Hazardous Substances at, on or in the Premises, at concentrations
exceeding those allowed by Environmental Laws or upon receipt of written
communication from any governmental agency concerning the actual or alleged
violation of an applicable Environmental Law in any way related to the Premises.
Lessee shall provide notice to Lessor of any suit filed against Lessee or with
respect to the Premises by any non-governmental third party alleging violations
of applicable Environmental Law by Lessee (or anyone acting on behalf of Lessee)
at the Premises.

 

  (c) Lessor shall promptly notify Lessee of any Release of Hazardous Substances
at or associated with Lessor’s refinery process to the extent adversely
affecting the Premises or that could present an unreasonable risk to Lessee’s
employees.

10.4 Cleanup. If during the Term, Lessee discovers any leak, spill, overflow,
outflow or escape of any Hazardous Substances brought onto or produced on the
Premises by or on behalf of Lessee at concentrations exceeding those allowed by
Environmental Laws, Lessee shall promptly, at its sole cost and expense:
(a) notify applicable federal, state and local agencies, if required by
Environmental Laws; (b) make all reasonable and necessary arrangements for
stopping such leak, spill, overflow, outflow or escape; and (c) clean up, remove
and dispose of, pursuant to applicable Environmental Laws, such Hazardous
Substances wherever such may be found (“Environmental Cleanup”). If Lessee fails
to perform or complete any legally required Environmental Cleanup, Lessor may
(at its option) conduct the Environmental Cleanup and Lessee hereby agrees to
reimburse Lessor for Lessor’s reasonable out-of-pocket costs and expenses in
conducting such Environmental Cleanup within thirty (30) days after Lessee’s
receipt of a bill therefor including a written itemization and documentation for
such costs and expenses.

10.5 Lessee Indemnity. Except to the extent otherwise provided in the Omnibus
Agreement (which shall govern and control in the event of any conflict with this
Section 10.5), Lessee shall indemnify, defend and hold harmless the Lessor
Indemnified Parties from and against all Losses suffered or incurred by any of
the Lessor Indemnified Parties, directly or indirectly, including as a result of
any claim by a third party, by reason of or arising out of:

 

14



--------------------------------------------------------------------------------

  (a) Lessee’s failure or alleged failure to comply with Environmental Laws or
its obligations under Article 10 hereof;

 

  (b) any violation of Environmental Laws resulting or arising from Lessee’s
occupancy of the Premises on or after the Commencement Date; or

 

  (c) any environmental remediation or corrective action that is required by
Environmental Law, to the extent resulting or arising from a Release on, under,
about or migrating to or from the Premises occurring on or after the
Commencement Date: including (A) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, repair, restoration,
remediation, risk-based closure activities, or other corrective action required
or necessary under Environmental Laws, and (B) the cost and expense of the
preparation and implementation of any closure, remedial, corrective action, or
other plans required or necessary under Environmental Laws.

ARTICLE 11

INSURANCE

11.1 Lessee agrees to maintain during the Term hereof (i) all risk property
insurance with respect to the Terminal Facilities and all improvements,
equipment and other personal property (for the full replacement value thereof)
owned by Lessee or used by Lessee on the Premises; (ii) commercial general
liability insurance covering injury or death to persons or damage to property in
an amount of not less than One Million and 00/100 Dollars ($1,000,000.00) per
occurrence including, but not limited to, the following coverages: Contractual
Liability, Products and Completed operations, Coverage for explosion, collapse
and underground hazards, and sudden and accidental pollution liability;
(iii) Automobile bodily injury and property damage liability insurance,
including but not limited to insurance for pollution-related events, which
extends to owned, if any, non-owned, and hired automobiles used by Lessee in
connection with its operations, the limits of which liability of such insurance
shall not be less than One Million and 00/100 Dollars ($1,000,000.00) combined
single limit for bodily injury and property damage combined per accident;
(iv) Workers’ Compensation Insurance for statutory limits and employer’s
liability coverage in an amount not less than One Million and 00/100 Dollars
($1,000,000.00) or as required by applicable law; and (v) excess
liability/umbrella coverage in excess of underlying coverages in a limit not
less than Fifteen Million and No/100 Dollars ($15,000,000) any one occurrence
and in the aggregate.

11.2 All such policies, except for Workers’ Compensation, shall name Lessor and
its ultimate parent, Valero and its respective subsidiaries and Affiliates as
additional insureds to the fullest extent permitted by applicable Law, such that
the breadth of coverage afforded such additional insureds under the policies is
at least as broad as that afforded the primary insured under such policies, and
in all events such that the policies will respond to losses arising out of any
act, omission, failure to act or negligence on the part of any such additional
insured relating to the performance of Lessee’s obligations under this Lease,
including losses associated with

 

15



--------------------------------------------------------------------------------

completed operations. All such policies shall also include a provision making
them primary over (and not secondary to or contributory with) any insurance
carried by Lessor or any other additional insured added pursuant to this Lease.
With respect to all policies, Lessee shall waive, and does waive, all rights of
subrogation as against the Lessor Indemnified Parties and the Lessee Indemnified
Parties. There shall be no gap in the dollar value of the additional insureds’
coverage under the above policies from the policies’ deductible amounts up to
the full limits of the policies. Contemporaneously with its execution of this
Lease and on each yearly anniversary thereafter, Lessee shall furnish
certificates of insurance evidencing that such insurance is in effect, and that
the required waivers of subrogation and additional insured endorsements have
been provided, and containing the unequivocal agreement on the part of the
insurer to notify Lessor of any cancellation or material change in coverage at
least 30 days before the effective date of such cancellation or change. The
insurance coverage required hereunder shall operate independent and apart from
any of Lessee’s indemnity obligations hereunder and shall in no way serve to
waive or limit any such obligations.

ARTICLE 12

INDEMNITY

12.1 Indemnification by Lessee. Except in respect of Losses related to
environmental matters, which are exclusively addressed in Article 10 hereof,
Lessee agrees to indemnify, defend and hold harmless the Lessor Indemnified
Parties from and against any and all Losses which may be imposed on, incurred by
or asserted against the Lessor Indemnified Parties, in any way and to the extent
relating to or arising out of (i) actions taken or omissions any of the Lessee
Indemnified Parties or any Lessee Responsible Parties in connection with the
ownership, use or operation of the Terminal, Terminal Facilities and/or the
Premises or any accident or occurrence in connection therewith, (ii) any failure
to perform any covenant or agreement made or undertaken by Lessee in this Lease,
(iii) the use and/or occupation of the Premises, by Lessee and any of the Lessee
Responsible Parties and/or (iv) any injury or damage to any person or property,
occurring in or about the Premises; provided, however, that Lessee shall not be
required to indemnify the Lessor Indemnified Parties for any Losses under
clauses (i), (ii), (iii) or (iv), to the extent resulting from or arising out of
the sole or gross negligence or willful misconduct of any of the Lessor
Indemnified Parties. IT IS INTENDED THAT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE FOREGOING INDEMNIFICATION SHALL OPERATE TO PROTECT THE
LESSOR INDEMNIFIED PARTIES AGAINST EVEN THOSE LOSSES THAT ARE CAUSED OR
ALLEGEDLY CAUSED, IN WHOLE OR IN PART, BY THE SOLE, PARTIAL, JOINT, JOINT AND
SEVERAL, COMPARATIVE OR CONTRIBUTORY NEGLIGENCE (BUT NOT THE GROSS NEGLIGENCE)
OF ANY OF THE LESSOR INDEMNIFIED PARTIES, OR FOR WHICH ANY OF THE LESSOR
INDEMNIFIED PARTIES MAY BE LIABLE UNDER ANY SO-CALLED “STRICT LIABILITY” LAW OR
ANY OTHER APPLICABLE LAW OR LEGAL THEORY IMPOSING LIABILITY ON A PERSON WITHOUT
REGARD TO SUCH PERSON’S ACTUAL DEGREE OF FAULT OR NEGLIGENCE.

12.2 Indemnification by Lessor. Except to the extent otherwise provided in the
Omnibus Agreement (which shall govern and control in the event of any conflict
with this Section 12.2), and except with respect to Losses related to
environmental matters, which are exclusively addressed in Article 10 hereof,
Lessor agrees to indemnify, defend and hold harmless the Lessee

 

16



--------------------------------------------------------------------------------

Indemnified Parties from and against any Losses which may be imposed on,
incurred by or asserted against the Lessee Indemnified Parties as a result of,
caused by, arising out of, or in any way relating to any injury or damage to any
person or property, occurring in or about the Premises as a direct result of the
sole negligent act or omission or gross negligence or willful misconduct of any
of the Lessor Indemnified Parties.

12.3 Survival. Notwithstanding anything contained in this Lease to the contrary,
the provisions of this Article 12 shall survive the expiration or earlier
termination of this Lease.

ARTICLE 13

DEFAULTS; REMEDIES; TERMINATION

13.1 Lessee Event of Default. Each of the following events shall be an event of
default (“Event of Default”) by Lessee under this Lease:

 

  (a) Lessee shall fail to make any payment of Rent or any other sums which are
payable under this Lease when due, and such failure shall continue for a period
of 10 days after receipt of written notice from Lessor of such failure, provided
however, Lessor shall only be required to provide notice under this paragraph
once during any calendar year;

 

  (b) Lessee shall fail to comply with any term, provision or covenant of this
Lease (other than the preceding subparagraph), and shall not cure, or have
commenced to cure and pursue completion of the cure with due diligence, such
failure within 30 days after written notice thereof to Lessee; provided however,
that if any such default is of a nature that cannot reasonably be cured within
30 days and cure of such default has been commenced in good faith within such 30
day period, the commencement of the cure of such default within such 30 day
period and the diligent prosecution to completion of such cure within a
reasonable amount of time, but in any event within 120 days after the date
Lessor sends the above-described notice, shall be deemed to be a cure of such
default for purposes of this paragraph; or

 

  (c) Lessee or any guarantor or surety of Lessee’s obligations hereunder shall
(A) make a general assignment for the benefit of creditors; (B) commence any
case, proceeding or other action seeking to have an order for relief entered on
its behalf as a debtor or to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts or seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or of any substantial part of its
property (collectively a “proceeding for relief”); (C) become the subject of any
proceeding for relief which is not dismissed within 60 days of its filing or
entry; or (D) be dissolved or otherwise fail to maintain its legal existence.

 

17



--------------------------------------------------------------------------------

13.2 Lessor’s Remedies.

 

  (a) Upon the occurrence of any default or Event of Default under this Lease
which has not been cured as permitted pursuant to Section 13.1, Lessor shall
have the right (without an election of remedies and without in any way limiting
Lessor in the exercise of any right or remedy which Lessor may have by reason of
such default or Event of Default) to do any one or more of the following:
exercise all remedies available at law or equity including, without limitation,
the bringing of an action for damages or an injunction on account of such
default or Event of Default or for specific performance of this Lease, or:

 

  (1) With or without terminating this Lease, may take any reasonable action to
remedy any failure of Lessee to comply with or perform this Lease, and may enter
the Premises as necessary notwithstanding the foregoing notice requirement
described in Section 13.1, in the event of an emergency, to provide Lessee with
such notice as is reasonable thereof. Lessee shall reimburse Lessor on written
demand for all costs so incurred, plus a reasonable charge to compensate Lessor
for the additional administrative burden.

 

  (2) Terminate this Lease, in which event Lessee shall immediately surrender
the Premises to Lessor, and if Lessee fails to do so, Lessor may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon (as applicable) and take possession of the Premises and expel
or remove Lessee and any other person who may be occupying the Premises or any
part thereof, by force if necessary (and Lessee hereby waives any claim for loss
or damage by reason of such reentry, repossession, or removal), in which event
Lessee shall pay to Lessor upon demand the sum of (i) all Rent and other amounts
accrued hereunder to the date of termination, (ii) all amounts due under
Section 13.2(b) below and (iii) damages in an amount equal to the total Rent
that Lessee would have been required to pay for the remainder of the Term
discounted to present value at a discount rate reasonably designated by Lessor;
or

 

  (3) Terminate Lessee’s right of possession (but not this Lease), enter and
repossess the Premises without further demand or notice of any kind to Lessee
and without terminating this Lease, and remove all persons or property therefrom
using such lawful force as may be necessary (and Lessee hereby waives any claim
for loss or damage by reason of such reentry, repossession, or removal), in
which event Lessee shall pay to Lessor upon demand (i) all Rent and other
amounts accrued hereunder to the date of termination of possession, (ii) all
amounts due from time to time under Section 13.2(b) below, and (iii) all Rent
and other sums required hereunder to be paid by Lessee during the remainder of
the Term, diminished by any net sums thereafter received by Lessor through
reletting the Leased Premises during said period. Reentry by Lessor in the
Leased Premises will not affect the obligations of Lessee hereunder for the
unexpired Term. Lessor may bring action against Lessee to collect amounts due by
Lessee on one or more occasions, without the necessity of Lessor’s waiting until
expiration of the Term. Notwithstanding any such reletting without termination,
Lessor may at any time thereafter elect in writing to terminate this Lease for
such previous breach.

 

18



--------------------------------------------------------------------------------

  (b) Upon any Event of Default (after the expiration of any applicable notice
and cure period), Lessee shall also pay to Lessor all necessary and reasonable
costs and expenses incurred by Lessor, including court costs and reasonable
attorneys’ fees, in (i) retaking or otherwise obtaining possession of the
Premises, (ii) removing and storing Lessee’s or any other occupant’s property,
(iii) repairing, restoring, altering, remodeling or otherwise returning the
Premises into its original condition (normal wear and tear and casualty
excepted), (iv) reletting all or any part of the Premises, (v) paying or
performing the underlying obligation which Lessee failed to pay or perform, and
(vi) enforcing any of Lessor ‘s rights or remedies arising as a consequence of
the Event of Default.

 

  (c) Any self-help option granted to Lessor hereunder shall not release Lessee
from its obligation to perform the terms, provisions, covenants and conditions
set forth in this Lease and required to be performed by Lessee hereunder.

 

  (d) The rights, remedies and recourses hereunder upon an Event of Default
shall be cumulative and no right, remedy or recourse, whether or not exercised,
shall be deemed to be in exclusion of any other right, remedy, or recourse.

 

  (e) As described in Section 4.3 hereof, if Lessee fails to pay any amount due
hereunder, as and when due, the amount due and unpaid shall bear interest at the
Interest Rate from the date due until paid.

13.3 No Waiver. Exercise by Lessor of any one or more remedies hereunder granted
or otherwise available shall not be deemed to be an acceptance of surrender of
the Premises and/or a termination of this Lease by Lessor, whether by agreement
or by operation of law, it being understood that such surrender and/or
termination can be effected only by the written agreement of Lessor and Lessee.
Any law, usage, or custom to the contrary notwithstanding, Lessor shall have the
right at all times to enforce the provisions of this Lease in strict accordance
with the terms hereof; and the failure of Lessor at any time to enforce its
rights under this Lease strictly in accordance with same shall not be construed
as having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same. Lessee
and Lessor further agree that forbearance or waiver by Lessor to enforce its
rights pursuant to this Lease or at law or in equity, shall not be a waiver of
Lessor’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Lessor of rent or other payment with knowledge
of the breach of any covenant hereof shall not be deemed a waiver of such
breach, and no waiver by Lessor of any provision of this Lease shall be deemed
to have been made unless expressed in writing and signed by Lessor. The terms
“enter,” “re-enter,” “entry” or “re-entry,” as used in this Lease, are not
restricted to their technical legal meanings. Any reletting of the Premises
shall be on such terms and conditions as Lessor in its sole discretion may
determine (including without limitation a term different than the remaining
Lease Term, rental concessions, alterations and repair of the Premises, lease of
less than the entire Premises to any tenant and leasing any or all other
portions of the Project before reletting the Premises). Lessor shall not be
liable, nor shall Lessee’s obligations hereunder be diminished because of,
Lessor’s failure to relet the Premises or collect rent due in respect of such
reletting.

 

19



--------------------------------------------------------------------------------

13.4 Lessor Event of Default. If Lessor shall violate, neglect or fail to
perform or observe any of the covenants, terms, conditions, agreements, or
obligations contained in this Lease on its part to be performed or observed,
which default continues for a period of more than thirty (30) days after its
receipt of written notice from Lessee specifying such default (provided that if
such default is of a nature that cannot reasonably be cured within thirty
(30) days, then as long as Lessor commences to cure said default within such
thirty (30) day period and thereafter diligently pursues such efforts to
completion, but in no event longer than one hundred eighty (180) days after the
date Lessee sends the default notice, then Lessor shall be deemed to have cured
such default for purposes of this paragraph), Lessee may, at its election (in
addition to any other rights or remedies provided Lessee at law, in equity or
hereunder), upon further written notice to Lessor: (i) effect such a cure and
incur any reasonable expense or cost necessary to perform such obligation of
Lessor and bill Lessor for the reasonable cost thereof and Lessor shall pay all
such reasonable costs and expenses incurred by Lessee within thirty (30) days
after Lessor’s receipt of such notice, which notice shall include an itemization
and documentation of the expenses and costs incurred by Lessee; or
(ii) notwithstanding the foregoing notice requirement, in the event of an
emergency, to provide Lessor with such notice as is reasonable thereof and to
effect a cure and incur such expenses as necessary to effect such cure in order
to protect and prevent the loss of life and/or risk of loss, life or property
and Lessor shall pay all such reasonable costs and expenses within thirty
(30) days after Lessor’s receipt of notice thereof and written itemization and
documentation for such expenses; (ii) initiate an action for damages, specific
performance or an injunction; (iii) terminate this Lease by the giving of
written notice to Lessor; or (iv) pursue any remedies available to Lessee at law
or in equity.

ARTICLE 14

EMINENT DOMAIN; CASUALTY

14.1 Eminent Domain. If the whole or any substantial part, in Lessor’s
discretion of the Premises should be taken for any public or quasi-public use
under governmental law, ordinance or regulation, or by right of eminent domain,
or by private purchase in lieu thereof (a “Taking”), this Lease shall terminate
and the Rent shall be abated during the unexpired portion of this Lease,
effective when the physical taking of the Premises shall occur. If there is a
Taking of less than a substantial part of the Premises, this Lease shall not
terminate, but the Base Rent payable hereunder during the unexpired portion of
this Lease shall be reduced to such extent as may be fair and reasonable under
all of the circumstances. In the event of any such Taking, Lessor and Lessee
shall each be entitled to receive and retain such separate awards and/or portion
of lump sum awards as may be allocated to their respective interests in any
condemnation proceedings. Lessor shall be entitled to any award and all damages
payable as a result of any condemnation or taking of the fee of the Premises.
Lessee shall have the right to claim and recover from the condemning authority,
but not from Lessor, such compensation as may be separately awarded or
recoverable by Lessee in Lessee’s own right on account of any and all damage to
the Terminal Facilities and/or Lessee’s business by reason of the condemnation,
including loss of value of any unexpired portion of the Term, and for or on
account of any cost or loss to which Lessee might be put in removing Lessee’s
personal property, fixtures, leasehold improvements and equipment, including,
without limitation, the Terminal Facilities, from the Premises.

 

20



--------------------------------------------------------------------------------

14.2 Casualty.

 

  (a) Lessee to Repair Improvements. Subject to Section 14.2(b) below, if during
the Term all or any portion of the Terminal Facilities shall be damaged or
destroyed by fire or other casualty, Lessee shall repair or restore the Terminal
Facilities. The work of repair or restoration, which shall be completed with due
diligence, shall be commenced within a reasonable time after the damage or loss
occurs. Base Rent and Additional Rent shall not abate while the Terminal
Facilities are being repaired or restored.

 

  (b) Damage at the End of Lease. If, during the last three (3) years of the
Term, any portion of the Terminal Facilities shall be damaged by fire or other
casualty in excess of 50% of the replacement cost thereof , then Lessee shall
have the option, to be exercised within sixty (60) days after such event, to
either (i) repair or restore the Terminal Facilities as hereinabove provided, or
(ii) terminate this Lease by notice to Lessor, which termination shall be deemed
to be effective as of the date of the casualty. If Lessee terminates this Lease
pursuant to this Section 14.2(b), Lessee shall surrender possession of the
Premises to Lessor and will, at the request of Lessor from the insurance
proceeds otherwise payable to Lessor, cause the Terminal Facilities to be razed
and the Premises to be leveled, cleaned, and otherwise put in good order. No
termination of this Lease pursuant to this Section 14.2(b) will be effective
until Lessee pays and performs all of Lessee’s duties and obligations in
connection with the termination.

ARTICLE 15

SURRENDER OF THE PREMISES

15.1 Surrender of Premises. Lessee shall at the expiration of the Term, or at
any earlier termination of this Lease, surrender the Premises to Lessor in as
good condition as it received the Premises, ordinary wear and tear and damaged
caused by any Lessor Indemnified Parties excepted, and subject to the provisions
of Article 14.

15.2 Removal of Improvements. Except as otherwise expressly agreed to by Lessor
and Lessee, Lessee shall have the right to remove all Terminal Facilities and
other improvements, fixtures, equipment, materials, supplies and personal
property installed by Lessee from the Premises upon the termination or
expiration of this Lease, but in no event later than the date that is 120 days
following the expiration or termination of this Lease (the “Removal Date”).
Lessee shall provide Lessor with written notice of its election to remove the
Terminal Facilities and other improvements, fixtures, equipment, materials,
supplies and personal property from the Premises at least 60 days prior to the
expiration of the Lease. If Lessee elects to remove the Terminal Facilities and
other improvements, fixtures, equipment, materials, supplies and personal
property from the Premises after such removal Lessee shall restore any damage to
the Premises and clean the Premises so as to eliminate therefrom any
accumulation (other than any de minimis and non-hazardous accumulation) of
foreign substances, materials, or debris, in addition to any Environmental
Cleanup that may be required under Article 10. Lessee shall pay

 

21



--------------------------------------------------------------------------------

Lessor pro rata Rent (based on the amount of Rent applicable during the last
month prior to the termination or expiration) through the date of Lessee’s
complete removal of all such items. During the period of such removal and
clean-up, all terms and conditions of this Lease, including, the indemnity and
insurance provisions shall continue in full force and effect. If Lessee elects
not to remove all of the Terminal Facilities and other improvements, fixtures,
equipment, materials, supplies and personal property installed by Lessee from
the Premises, and provided that such facilities are in good working condition at
the expiration of the Term (ordinary wear and tear excepted) then, such Terminal
Facilities and other improvements fixtures, equipment, materials, supplies and
personal property installed by Lessee shall be deemed permanently abandoned to
Lessor’s sole ownership, and Lessor may remove and dispose of such facilities in
any manner which Lessor may deem appropriate, without any liability whatsoever
to Lessee. If Lessee elects not to remove all of the Terminal Facilities and
other improvements, fixtures, equipment, materials, supplies and personal
property installed by Lessee from the Premises and such facilities are not in
good working condition at the expiration of the term (ordinary wear and tear
excepted), or Lessee fails to so remove any or all of the Terminal Facilities
and other improvements, fixtures, equipment, materials, supplies and personal
property installed by Lessee from the Premises before the Removal Date, then, in
addition to all rights and remedies available at law or in equity, without any
prior notice, Lessor may (but shall be under no obligation), at Lessor’s option,
deem such Terminal Facilities and other improvements fixtures, equipment,
materials, supplies and personal property installed by Lessee, to be permanently
abandoned to Lessor’s sole ownership, and Lessor may remove and dispose of such
facilities in any manner which Lessor may deem appropriate, without any
liability whatsoever to Lessee, and Lessee shall reimburse Lessor for all costs
of such removal and disposal upon demand from Lessor. If requested by Lessor,
shall execute any and all documents necessary to evidence that title to the
Terminal Facilities and other improvements, fixtures, equipment, materials,
supplies and personal property installed by Lessee that Lessee does not remove
by the Removal Date is in Lessor and to extinguish and remove any cloud or
potential cloud on the title to the Premises and/or such facilities created by
Lessee.

15.3 Holding Over. If Lessee retains possession of the Premises after the
termination of the Term, unless otherwise agreed in writing or for removal of
its facilities during the Removal Period, such possession shall be subject to
immediate termination by Lessor at any time, and all of the other terms and
provisions of this Lease (excluding any expansion or renewal option or other
similar right or option) shall be applicable during such holdover period, except
that Lessee shall pay Lessor from time to time, upon demand, as Base Rent for
the holdover period, an amount equal to 150% of the Base Rent in effect on the
termination date computed on a monthly basis for each month or part thereof
during such holding over. All other payments shall continue under the terms of
this Lease. In addition, Lessee shall be liable for all damages incurred by
Lessor as a result of such holding over. No holding over by Lessee, whether with
or without consent of Lessor, shall operate to extend this Lease except as
otherwise expressly provided, and this Section 15.3 shall not be construed as
consent for Lessee to retain possession of the Premises.

 

22



--------------------------------------------------------------------------------

ARTICLE 16

LIMITATION OF LIABILITY

16.1 Release of Certain Liability. Except in the event of sole or gross
negligence or willful misconduct on the part of Lessor or its employees or
agents, Lessor shall not be liable to Lessee or any of the Lessee Responsible
Parties or any other person claiming by, through or under Lessee or entering
upon the Premises under or with the express or implied invitation of Lessee for
any personal injury, including death, to persons or damage to property due to
(i) the condition or design or any defect in the Premises, (ii) any portion of
the Premises becoming out of repair or arising from the leaking of gas, water,
sewer, steam, pipes, electricity or otherwise. Lessee, with respect to itself
and the Lessee Responsible Parties or any other person entering upon the
Premises under or with the express or implied invitation of Lessee hereby
expressly assumes all risks of personal injury, including death, to persons or
damage to property, either proximate or remote, by reason of the present or
future condition of the Premises and expressly release Lessor of and from any
and all liability for such damage or loss.

16.2 Exculpation. Any liability of Lessor under the terms of this Lease or in
connection with the Premises shall be limited to the interest of Lessor in the
Premises and Lessor shall not be personally liable for any deficiency. None of
Lessor’s officers, managers, partners, members, employees, agents or
representatives will ever have any personal liability to Lessee under or in
connection with this Lease, and Lessee hereby waives and releases all claims,
causes of action, or other rights of recovery it may ever have against such
parties under or in connection with this Lease. NOTWITHSTANDING ANY PROVISION OF
THIS LEASE TO THE CONTRARY, IN NO EVENT SHALL EITHER PARTY HERETO BE LIABLE TO
THE OTHER PARTY FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, CONSEQUENTIAL, INCIDENTAL
OR INDIRECT LOSSES OR DAMAGES (IN TORT, CONTRACT OR OTHERWISE) UNDER OR IN
RESPECT OF THIS LEASE, EXCEPT TO THE EXTENT ANY SUCH DAMAGES ARE OWED TO A THIRD
PARTY AND THE OBLIGATED PARTY IS ENTITLED TO INDEMNIFICATION THEREFOR BY THE
OTHER PARTY UNDER THE EXPRESS TERMS OF THIS LEASE.

ARTICLE 17

ASSIGNMENT AND SUBLETTING

17.1 Assignment by Lessor. Lessor may assign or transfer its rights, interests,
and obligations under this Lease and in any part of the Premises to any third
party (including any Person who acquires the Refinery or any interest therein),
provided that an such third party expressly assumes all obligations of Lessor
under the Lease for the period on and after the effective date of the assignment
and Lessor shall remain liable for the performance and obligations of
lessor/landlord hereunder for the period prior to the effective date of such
assignment. Upon any such transfer Lessee will attorn to the transferee lessor
and look solely to the transferee lessor to perform any obligations of Lessor
accruing on or after the effective date of the transfer.

17.2 Assignment and Sublease by Lessee. Lessee shall not assign, pledge or
encumber this Lease, or sublet the whole or any part of the Premises without the
prior written consent of Lessor. This prohibition against assigning or
subletting shall be construed to include a prohibition against any assignment or
subletting by operation of law. For purposes of this

 

23



--------------------------------------------------------------------------------

paragraph, a transfer of the ownership interests controlling Lessee shall be
deemed an assignment of this Lease. In the event any assignment or subletting of
this Lease is made with or without Lessor’s consent, Lessee shall nevertheless
remain liable for the performance of all of the terms, conditions and covenants
of this Lease. Any assignment or subletting without the prior written consent of
Lessor shall be void and constitute a breach of the Lease and shall, at the
option of the Lessor, terminate the Lease. No consent to any assignment,
voluntarily or by operation of law, of this Lease or any subletting of said
Premises shall be deemed to be a consent to any subsequent assignment or
subletting.

17.3 Permitted Transfers. Notwithstanding the prohibition on assignment in
Section 17.2 hereof, Lessee may assign all of its interest in this Lease or
sublet all of the Premises only by written instrument evidencing such assignment
or sublease to any Affiliate of Lessee or any Person who purchases or acquires
all or substantially all of the Terminal and Terminal Facilities of Lessee, or
any successor to Lessee by merger, consolidation or otherwise (each a “Permitted
Transferee”), provided that (i) Lessee shall promptly notify Lessor of any such
Permitted Transfer, (ii) Lessee shall remain liable for the performance of all
of the obligations of Lessee hereunder or (iii) if Lessee no longer exists
because of a merger, consolidation, or acquisition, the surviving or acquiring
entity shall expressly assume in writing the obligations of Lessee hereunder.
Additionally, the Permitted Transferee shall assume all of Lessee’s obligations
and comply with all of the terms and conditions of this Lease. Promptly after
the effective date of any permitted transfer hereunder, Lessee agrees to furnish
Lessor with copies of the instrument effecting any of the foregoing transfers
and documentation establishing Lessee’s satisfaction of the requirements set
forth above applicable to any such assignment or sublet. The occurrence of a
permitted transfer hereunder shall not waive Lessor’s rights as to any
subsequent assignment, subletting or other transfer of this Lease or any
interest therein. Any subsequent assignment, subletting or other transfer of
this Lease or any interest therein by a Permitted Transferee shall be subject to
Lessor’s prior written consent (as hereinabove provided).

ARTICLE 18

QUIET ENJOYMENT

18.1 Lessor covenants and warrants that Lessee, upon paying the Rent reserved
hereunder and observing and performing all of the covenants, conditions and
provisions on Lessee’s part to be observed and performed hereunder, may
peaceably and quietly have, hold, occupy, use and enjoy, and shall have the
full, exclusive and unrestricted use and enjoyment of, all the Premises during
the Term for the Permitted Use and subject to the terms and conditions of this
Lease, and Lessor agrees to warrant and forever defend title to the Premises
(other than the Permitted Exceptions) against the claims of any and all persons
whomsoever lawfully claiming or to claim the same or any part thereof. Lessor’s
undertaking in the immediately preceding sentence is made solely for the benefit
of Lessee and not for the benefit of any title insurer, and any such title
insurer shall not be subrogated to the rights of Lessee hereunder.

 

24



--------------------------------------------------------------------------------

ARTICLE 19

GENERAL PROVISIONS

19.1 Estoppel Certificates. Lessee and Lessor shall, at any time and from time
to time upon not less than 20 days prior written request from the other party,
execute, acknowledge and deliver to the other a statement in writing
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect) and the date to which Rent
and other charges are paid, and (ii) acknowledging that there are not, to the
executing party’s knowledge, any uncured defaults on the part of the other party
hereunder (or specifying such defaults, if any are claimed). Any such statement
may be conclusively relied upon by any prospective purchaser of the Premises or
the leasehold. Nothing in this Section 19.1 shall be construed to waive the
conditions elsewhere contained in this Lease applicable to assignment or
subletting of the Premises by Lessee.

19.2 Leasehold Mortgage. Lessee shall at all times and from time to time have
the right to encumber by mortgage, deed of trust, or security agreement (the
“Mortgage”) Lessee’s leasehold estate in the Premises, together with Lessee’s
rights and interests in all buildings, fixtures, equipment, and improvements
situated thereon, and all rents, issues, profits, revenues, and other income to
be derived by Lessee therefrom, to secure such loans from time to time made by
any Person to Lessee; provided, however, that such Mortgage shall in no event
encumber Lessor’s fee title and interest in the Premises or Lessor’s interest
under this Lease.

19.3 Subordination, Non-Disturbance and Attornment. Upon request of Lessor or
the holder of any Mortgage covering Lessor’s interest in the Premises (a
“Mortgagor”), Lessee will enter into a subordination, non-disturbance and
attornment agreement in a customary form reasonably acceptable to the Mortgagor,
Lessor and Lessee, evidencing that Lessee’s rights under this Lease are
subordinate to the lien of such Mortgage and to all advances made or thereafter
to be made upon the security thereof.

19.4 Conflict Between this Lease and the Omnibus Agreement. Notwithstanding any
provision to the contrary contained herein, for so long as the Omnibus Agreement
remains in full force and effect, to the extent of any conflict between the
terms of this Lease and the terms of the Omnibus Agreement, the terms of the
Omnibus Agreement shall govern and control. Further, notwithstanding any waiver
or agreement of either of the parties hereto contained in this Lease, no such
waiver or agreement shall affect or limit the rights or remedies of such party
under the Omnibus Agreement, or the obligations and liabilities of the other
parties to the Omnibus Agreement.

19.5 Notices. All notices, requests, demands and other communications required
or permitted to be given under this Lease shall be deemed to have been duly
given if in writing and delivered personally or sent via first class, postage
prepaid, registered or certified mail (return receipt requested), or by
overnight delivery service or facsimile transmission addressed as follows:

If to Lessor:

Valero Refining Company-Tennessee, L.L.C.

One Valero Way

San Antonio, Texas 78249

Attention: General Counsel

Facsimile: (210) 345-3214

 

25



--------------------------------------------------------------------------------

If to Lessee:

Valero Partners Memphis, LLC

One Valero Way

San Antonio, Texas 78249

Attention: General Counsel

Facsimile: (210) 345-3214

Any party may change the address to which the communications are to be directed
to it by giving notice to the other in the manner provided in this Section 19.5.
Notice by mail shall be deemed to have been given and received on the third
calendar day after posting. Notice by overnight delivery service, facsimile
transmission or personal delivery shall be deemed given on the date of actual
delivery.

19.6 Mutual Cooperation; Further Assurances. Upon request by either party from
time to time during the Term, each party hereto agrees to execute and deliver
all such other and additional instruments, notices and other documents and do
all such other acts and things as may be necessary to carry out the purposes of
this Lease and to more fully assure the parties’ rights and interests provided
for hereunder. Lessor and Lessee each agree to cooperate with the other on all
matters relating to required permits and regulatory compliance by either Lessee
or Lessor in respect of the Premises so as to ensure continued full operation of
the Premises by Lessee pursuant to the terms of this Lease.

19.7 Recording. Upon the request of either Party, Lessor and Lessee shall
execute, acknowledge, deliver and record a “short form” memorandum of this Lease
in a form mutually acceptable to the Parties and sufficient to provide public
notice of the existence of this Lease. Promptly upon request by Lessor at any
time following the expiration or earlier termination of this Lease, however such
termination may be brought about, Lessee shall execute and deliver to Lessor an
instrument, in recordable form, evidencing the termination of this Lease and the
release by Lessee of all of Lessee’s right, title and interest in and to the
Premises existing under and by virtue of this Lease.

19.8 Force Majeure. In the event of Lessor or Lessee being rendered unable,
wholly or in part, by Force Majeure to carry out its obligations under this
Lease, other than to make payments due hereunder, it is agreed that on such
party’s giving notice and full particulars of such Force Majeure to the other
party as soon as practicable after the occurrence of the cause relied on, then
the obligations of the parties, so far as they are affected by such Force
Majeure, shall be suspended during the continuance of any inability so caused
but for no longer period, and such cause shall, as far as possible, be remedied
with all reasonable dispatch. The term “Force Majeure” as employed herein means
any circumstances beyond the reasonable control of the contracting parties
experiencing such inability to perform, whether of the kind enumerated herein or
not, including but not limited to, acts of God, strikes, lockouts, or other
industrial disturbances, curtailments or shutdowns, acts of the public enemy,
sabotage, wars (whether or not an official declaration is made thereof),
blockades, insurrection, riots, epidemics, landslides, lightning, earthquakes,
fires, hurricanes, storms, floods, washouts, freezeoffs, civil disturbances,
explosions, breakage, accidents to machinery, equipment or lines of pipe,
repairs, maintenance, improvements, replacements or alterations to plants or
lines of pipe, inability of either party to

 

26



--------------------------------------------------------------------------------

obtain necessary machinery, materials or permits, or the act of any Governmental
Authority. It is understood and agreed that the settlement of strikes or
lockouts shall be entirely within the discretion of the party having the
difficulty, and that the above requirements that any force majeure shall be
remedied with all reasonable dispatch shall not require the settlement of
strikes or lockouts by acceding to the demands of the opposing party when such
course is inadvisable in the discretion of the party having the difficulty.

19.9 Entire Agreement; Amendment. Subject to Section 19.4, this Lease, including
the exhibits attached hereto, constitutes the entire agreement and understanding
between the parties hereto with respect to the lease of the Premises, and
supersedes all prior and contemporaneous agreements and undertakings of the
parties, in connection herewith. This Lease may be modified in writing only,
signed by the parties to interest at the time of modification.

19.10 Binding Effect. Except as herein otherwise expressly provided, this Lease
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, sublessees and assigns. Nothing in this Section 19.10
shall be construed to waive the conditions elsewhere contained in this Lease
applicable to assignment or subletting of the Premises by Lessee.

19.11 Waivers. No waiver or waivers of any breach or default or any breaches or
defaults by either party of any term, condition or liability of or performance
by the other party of any duty or obligation hereunder shall be deemed or
construed to be a waiver or waivers of subsequent breaches or defaults of any
kind, character or description under any circumstance. The acceptance of Rent
hereunder by Lessor shall not be a waiver of any preceding breach by Lessee of
any provision hereof, other than the failure of Lessee to pay the particular
Rent so accepted, regardless of Lessor’s knowledge of such preceding breach at
the time of acceptance of such Rent.

19.12 No Partnership. The relationship between Lessor and Lessee at all times
shall remain solely that of landlord and tenant and shall not be deemed a
partnership or joint venture.

19.13 Choice of law. The provisions of this Lease shall be governed by and
construed in accordance with the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might require the application of laws of
another jurisdiction.

19.14 Waiver of Jury Trial. LESSEE AND LESSOR WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LESSOR AND LESSEE ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

19.15 Severability. The invalidity or unenforceability of any provision of this
Lease, as determined by a court of competent jurisdiction, shall in no way
affect the validity or enforceability of any other provision hereof.

 

27



--------------------------------------------------------------------------------

19.16 Survival. All obligations of Lessor and Lessee that shall have accrued
under this Lease prior to the expiration or earlier termination hereof shall
survive such expiration or termination to the extent the same remain unsatisfied
as of the expiration or earlier termination of this Lease. Lessor and Lessee
further expressly agree that all provisions of this Lease which contemplate
performance after the expiration or earlier termination hereof shall survive
such expiration or earlier termination of this Lease.

19.17 Time of Essence. Time is of the essence in the performance of all
obligations falling due hereunder.

19.18 Captions. The headings to Articles, Sections and other subdivisions of
this Lease are inserted for convenience of reference only and will not affect
the meaning or interpretation of this Lease.

19.19 Schedules and Exhibits. All schedules and exhibits hereto which are
referred to herein are hereby made a part hereof and incorporated herein by such
reference.

19.20 Counterparts. This Lease may be executed in multiple originals and when
executed, all such counterparts shall constitute one document.

[Remainder of Page Intentionally Left Blank]

 

28



--------------------------------------------------------------------------------

The parties hereto have executed this Lease to be effective as of the Effective
Date.

 

LESSOR: VALERO REFINING COMPANY-TENNESSEE, L.L.C. By:   /s/ Richard F. Lashway
Name:   Richard F. Lashway Title:   Senior Vice President LESSEE: VALERO
PARTNERS MEMPHIS, LLC By:  

/s/ Rodney L. Reese

Name:   Rodney L. Reese Title:   Vice President

Signature Page to Ground Lease Agreement



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

PARCEL A:

Description of the remainder of Parcel 4 and Parcel 6 of the Valero Refining
Company—Tennessee, L.L.C. property recorded at Instrument No. 08050203 in
Memphis, Shelby County, Tennessee:

Beginning at a point in the west line of Riverport Road (42' from centerline),
said point being the south end of a curve having a radius of 80.00 feet located
101.73 feet south of the tangent intersection of the west line of said Riverport
Road and the south line of West Mallory Avenue (R.O.W. varies); thence in a
southerly direction with the west line of said Riverport Road the following
calls: along a curve to the right having a radius of 398.74 feet, delta angle of
19 degrees 01 minutes 04 seconds, chord = south 28 degrees 26 minutes 23 seconds
west - 131.74 feet, an arc length of 132.35 feet to a point of tangency; south
37 degrees 56 minutes 55 seconds west, 266.83 feet to a set 1/2" rebar with
plastic cap in the north line of the Illinois Central Gulf Railroad Company
property recorded at Instrument No. H2-0883 (“Industrial Avenue”); thence in a
westerly direction with the north line of said property recorded at Instrument
No. H2-0883 the following calls: north 78 degrees 06 minutes 24 seconds west,
90.53 feet to a point of curvature; along a curve to the left having a radius of
3675.00 feet, delta angle of 04 degrees 14 minutes 06 seconds, chord = north 80
degrees 13 minutes 27 seconds west - 271.58 feet, an arc length of 271.64 feet
to a set 1/2" rebar with plastic cap in the east line of Interstate 55 (R.O.W.
varies); thence in a northerly direction with the east line of said Interstate
55 the following calls: north 26 degrees 54 minutes 06 seconds west, 23.04 feet
to a set 1/2" rebar with plastic cap; north 04 degrees 37 minutes 43 seconds
west, 96.09 feet to a found concrete monument in the south line of the Valero
Refining Company - Tennessee, L.L.C. property recorded at Instrument
No. 08111644; thence north 51 degrees 32 minutes 01 seconds east with the south
line of said property recorded at Instrument No. 08111644, 162.26 feet to a
point; north 20 degrees 03 minutes 36 seconds east with the east line of said
property recorded at Instrument No. 08111644, 206.17 feet to a point in the
south line of the aforesaid West Mallory Avenue; thence in an easterly direction
with the south line of said West Mallory Avenue the following calls: south 70
degrees 30 minutes 09 seconds east, 47.96 feet to a point of curvature; along a
curve to the left having a radius of 278.00 feet, delta angle of 17 degrees 14
minutes 03 seconds, chord = south 79 degrees 07 minutes 10 seconds east - 83.31
feet, an arc length of 83.62 feet to a point of tangency; south 87 degrees 44
minutes 14 seconds east, 135.61 feet to a point; south 84 degrees 42 minutes 32
seconds east, 72.96 feet to a point of curvature; along a curve to the right
having a radius of 80.00 feet, delta angle of 103 degrees 38 minutes 23 seconds,
chord = south 32 degrees 53 minutes 20 seconds east - 125.77 feet, an arc length
of 144.71 feet to the Point of Beginning and containing 4.276 acres of land.

 

A-1



--------------------------------------------------------------------------------

PARCEL B:

Description of the Valero Refining Company - Tennessee, L.L.C. property recorded
at Instrument No. 08111644 in Memphis, Shelby County, Tennessee:

Beginning at a found concrete monument at the intersection of the south line of
West Mallory Avenue (R.O.W. varies) and the east line of Interstate 55 (R.O.W.
varies); thence south 77 degrees 12 minutes 36 seconds east with the south line
of said West Mallory Avenue, 137.93 feet to a point in the west line of Parcel 6
of the Valero Refining Company - Tennessee, L.L.C. property recorded at
Instrument No. 08050203; thence in a southerly direction with the west line of
Parcel 6 of said property recorded at Instrument No. 08050203 the following
calls: south 20 degrees 03 minutes 36 seconds west, 206.17 feet to a point;
south 51 degrees 32 minutes 01 seconds west, 162.26 feet to a found concrete
monument in the east line of the aforesaid Interstate 55; thence north 11
degrees 00 minutes 34 seconds east with the east line of said Interstate 55,
331.23 feet to the Point of Beginning and containing 0.725 acres of land.

 

A-2